Citation Nr: 0909117	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  04-05 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial compensable rating for diabetic 
retinopathy prior to March 5, 2007, and 10 percent 
thereafter.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

The Appellant and his spouse


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, that denied the benefit sought on 
appeal.  The Veteran, who had active service from November 
1968 to July 1972, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.  In 
February 2007, the Board returned the case for further 
development and the case was subsequently returned for 
further appellate review.  

In May 2008, the Veteran raised a claim for an increased 
rating for renal failure and a claim for service connection 
for post-traumatic stress disorder.  However, these matters 
are not before the Board because they have not been prepared 
for appellate review.  Accordingly, these matters are 
referred to the RO for appropriate action. 



REMAND

A preliminary review of the record discloses a need for 
further development with respect to the claim for an initial 
increased evaluation for diabetic retinopathy prior to final 
appellate review.  In this regard, in October 2008, the 
Veteran stated that in September 2008 at the Jackson VA eye 
clinic, he was noted to have edema and bleeding in his left 
eye, was prescribed steroid eye drops and was scheduled to 
have a follow-up visit in thirty days.  This medical evidence 
is not in the claims file.  

The VA is deemed to have constructive knowledge of those 
records and, in this case, has actual knowledge of the 
existence of those records.  As such, they are considered to 
be evidence which is of record at the time any decision is 
made, and should be associated with the claims file.  See 
Bell v. Derwinski, 2 Vet.App. 611 (1992).  See also 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) (" . . . an 
[agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error . . . . ")  
Therefore, this evidence must be obtained prior to final 
appellate review

Since the Veteran's last VA examination in March 2007, 
private medical records suggest a decrease in visual acuity.  
The Board is of the opinion that the record reflects a need 
for a VA examination prior to further appellate review.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the Veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following action:


1.  The RO/AMC should ensure that the 
Veteran has been provided notice 
consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) and the guidance from the 
United States Court of Appeals for 
Veterans Claims in the case of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) 
in connection with his current claim.  

2.  The RO/AMC should obtain and 
associate with the claims file VA 
treatment records for an eye disorder, 
dated from 2008 to 2009 from the VA 
medical facility in Jackson, Mississippi.  

2.  The Veteran should be afforded an 
examination of his eyes to ascertain the 
current severity and manifestations of 
his diabetic retinopathy, including any 
other eye disabilities associated with 
diabetic retinopathy.  All necessary 
evaluations, studies and tests deemed 
necessary should be accomplished, and 
complaints and clinical manifestations 
due to the diabetic retinopathy should be 
reported in detail.  

The examiner should comment on whether 
the Veteran has any other eye disorder 
that is related to his diabetic 
retinopathy and comment on how the 
Veteran's diabetic retinopathy affects 
his employment and daily life.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

